Citation Nr: 0733781	
Decision Date: 10/26/07    Archive Date: 11/07/07

DOCKET NO.  05-28 684A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1. Whether new and material evidence has been received to 
reopen a claim of entitlement for service connection for a 
back disability to include spondylolisthesis, degenerative 
joint disease, and chronic back strain and if so, is service 
connection warranted.

2. Entitlement to service connection for bilateral knee and 
ankle disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jennifer Margulies, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1973 to 
February 1979.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 and February 2005 rating 
decisions of the St. Petersburg, Florida, Department of 
Veterans Affairs (VA) Regional Office (RO).

In July 2007, the veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A copy of the 
transcript is of record.

The issues of service connection for a back disability and 
bilateral knee and ankle disabilities are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.

FINDINGS OF FACT

1. Service connection for a back disability was denied in 
August 1979 and June 2003 rating decisions.  

2. Evidence received since the June 2003 rating decision is 
new and relates to unestablished facts necessary to 
substantiate the claim of entitlement to service connection 
for back disability to include spondylolisthesis, 
degenerative joint disease, and chronic back strain.


CONCLUSION OF LAW

Evidence added to the record since the June 2003 rating 
decision is new and material; thus, the claim of entitlement 
to service connection for back disability to include 
spondylolisthesis, degenerative joint disease, and chronic 
back strain is reopened.  38 U.S.C.A. § 5108, 7105 (West 
2002); 38 C.F.R. §§ 3.156, 20.1103 (2007). 




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2006).  The VCAA is not 
applicable where further assistance would not aid the 
appellant in substantiating his claim.  Wensch v. Principi, 
15 Vet App 362 (2001); see 38 U.S.C.A. § 5103A(a)(2) 
(Secretary not required to provide assistance "if no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim"); see also VAOPGCPREC 5-2004; 69 
Fed. Reg. 59989 (2004) (holding that the notice and duty to 
assist provisions of the VCAA do not apply to claims that 
could not be substantiated through such notice and 
assistance).  In view of the Board's favorable decision in 
this appeal, further assistance is unnecessary to aid the 
appellant in substantiating his claim.

II.  Decision 

New and Material Evidence 

Under the applicable criteria, service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131.  Such a determination requires a finding of a current 
disability that is related to an injury or disease incurred 
in service.  Watson v. Brown, 4 Vet. App. 309 (1993); 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Service 
connection may be established under the provisions of 38 
C.F.R. § 3.303(b) when the evidence, regardless of its date, 
shows that a veteran had a chronic condition in service or 
during the applicable presumptive period.  Service connection 
also may be granted for any disease diagnosed after discharge 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d). 

Direct service connection requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence. Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Rating actions from which an appeal is not perfected become 
final.  38 U.S.C.A. § 7105 (West, 2002); 38 C.F.R. § 20.1103 
(2007).  The governing regulations provide that an appeal 
consists of a timely filed notice of disagreement in writing 
and, after a statement of the case has been furnished, a 
timely filed substantive appeal.  38 C.F.R. § 20.200.   

A final decision cannot be reopened unless new and material 
evidence is presented.  38 U.S.C.A. § 5108.  The Secretary 
must reopen a finally disallowed claim when new and material 
evidence is presented or secured with respect to that claim.  
Knightly v. Brown, 6 Vet. App. 200 (1994).

For claims filed on and after August 29, 2001, new evidence 
means existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2007).

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence had been 
presented), will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996). 

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992). 





Analysis

In the August 1979 rating decision, the RO denied the claim 
for entitlement to service connection for a recurring back 
disability on the basis that there was no evidence of the 
veteran leaving service with an injury and that spina bifida 
and bilateral sacralization are congenital or developmental 
abnormalities and therefore, not related to service.  The 
veteran was notified of the decision in August 1979.  The 
veteran filed another claim for a back disability in April 
2003, which the RO treated as a claim to reopen and denied.  
In order to reopen this claim, new and material evidence must 
be submitted.  38 U.S.C.A. § 5018 (West 2002); 
38 C.F.R. § 3.156 (2007).

VA may reopen and review a claim that has been previously 
denied if new and material evidence is submitted by or on 
behalf of the veteran.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156(a) (2006); see also Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998).  The Board finds the January 2005 VA 
examination report and the transcript of a personal hearing 
held at the RO before the undersigned to be new and material 
evidence.  The evidence is new because it had not been 
previously submitted to agency decisionmakers, and is neither 
cumulative nor redundant.  This evidence is material because 
it relates to facts necessary to substantiate the claim and 
it raises a reasonable possibility of substantiating the 
claim of entitlement to service connection for a back 
disability to include spondylolisthesis, degenerative joint 
disease and chronic back strain.  The January 2005 VA 
examination shows that the veteran has a current diagnosis of 
chronic back strain.  The examiner provides competent 
evidence of the etiology of the disorder, which will allow 
the Board to determine whether the current disability is 
service connected. At the personal hearing, the veteran gave 
testimony concerning the history of the claimed conditions.

In conclusion, the Board finds that the evidence received 
since the June 2003 rating decision is new and material, and 
the claim of entitlement to service connection for a back 
disability to include spondylolisthesis, degenerative joint 
disease and chronic back strain is reopened.





ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for a back disability to 
include spondylolisthesis, degenerative joint disease and 
chronic back strain is reopened.  


REMAND

Regarding the issues of entitlement to service connection for 
a back disability and bilateral knee and ankle disabilities, 
the Board finds that additional development is required.  
VCAA specifically provides that as part of the duty to 
assist, the Secretary shall make reasonable efforts to obtain 
relevant records (including private records) that the 
claimant adequately identifies to the Secretary and 
authorizes the Secretary to obtain.  38 U.S.C.A. 
§ 5103A(b)(1) (West 2002).  The Secretary is responsible for 
obtaining the veteran's service medical records and, if the 
veteran has furnished the Secretary information sufficient to 
locate such records, other relevant records pertaining to the 
veteran's active military, naval, or air service that are 
held or maintained by a governmental entity.  38 U.S.C.A. 
§ 5103A(c)(1). 

In this case, complete copies of the veteran's service 
medical records are not of record.  The veteran provided some 
of his service medical records but not complete copies.  
There is no evidence in the file of the separation 
examination.  Although it appears that the veteran's service 
medical records were of record at the time of the August 1979 
rating decision, the original copies of the service medical 
records are not of record.  The Board finds that the RO/AMC 
should contact the National Personnel Records Center (NPRC) 
and request a search for the veteran's service medical 
records. 

There is also testimony by the veteran that he sought 
treatment at the VA in 1981 and 1982 for his back disability, 
but these records are also not included with the file.  VA 
has a duty to seek these records.  38 U.S.C.A. § 5103A(b)(1).  
See also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Additionally, there is evidence that the veteran is receiving 
benefits from the Social Security Administration (SSA).  
There is a letter from the SSA stating that the veteran was 
entitled to benefits and that his folder was forwarded to the 
district office.  However, there is no indication in the case 
file that this information was forwarded.  The SSA should be 
contacted for any decision and supporting records that may be 
on file there for the veteran.  VA has a statutory duty to 
obtain these records.  38 U.S.C.A. § 5103A(b)(3); 38 C.F.R. § 
3.159(c)(2). The Court has held that VA has a duty to acquire 
both the SSA decision and the supporting medical records 
pertinent to a claim.  See Dixon v. Gober, 14 Vet. App. 168, 
171 (2000); Masors v. Derwinski, 2 Vet. App. 181, 188 (1992).  
These records should be obtained on remand.  See also 
Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

Accordingly, the case is REMANDED for the following action:

1.	Contact the NPRC and request a search 
for the veteran's service medical 
records.

2.	Obtain from the SSA the records 
pertinent to the appellant's award for 
disability benefits as well as the 
medical records relied upon concerning 
that claim.

3.	Obtain the veteran's VA medical 
treatment records dated in 1981 and 
1982 for treatment of a back 
disability.

4.  After the above records, if any, are 
secured and associated with the claims 
folder, the veteran should be afforded a 
VA medical examination for the purposes 
of determining the etiology and likely 
date of onset of back disability.  The 
claims folder must be made available for 
review by the examiner in conjunction 
with the examination.  All necessary 
tests and studies should be conducted and 
all findings reported in detail.  The 
examiner is requested to review the 
claims folder and the results of any 
testing prior to providing an opinion as 
to whether the veteran has a back 
disability disability which is at least 
as likely as not linked to his period of 
service, any incident therein, or any 
continuous symptomatology.  A complete 
rationale for any opinion expressed by 
the examiner must be provided.  

5.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination report 
to ensure that it is responsive to and in 
complete compliance with the directives 
of this remand, and if it is not, the RO 
should implement corrective procedures.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


______________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals



